DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Arguments
With the exception of claims 13-14 (see below), the claim objections have been withdrawn.

The rejection of claims 17-19 under 35 U.S.C. 101 has been withdrawn.

The rejection of claims 1-19 under 35 U.S.C. 112(b) has been withdrawn.

Applicant's arguments filed 3/1/2021 regarding the prior art rejections of claims 1, 5 and 9-19 under 35 U.S.C. 103 have been fully considered but they are not persuasive.

	At pages 9-10 applicant argues that “Lyster clearly explains how it determines resistance and reactance without any use of or disclosure of a signal generating device”, citing paragraph 200 as well as paragraphs 198-199 in support of this position.  The examiner respectfully disagrees.  At the outset, the examiner notes that insofar as paragraphs 198-199 do teach that “[a] medical device coupled to electrodes 150 mounted upon a release liner 2000 in the manner shown in FIG. 20 may therefore alternatively or additionally perform a complex impedance measurement upon electrodes 150 mounted upon a release liner 2000 as shown in FIG. 20”) that the approach described in paragraph 200 differs from that described in the immediately preceding paragraphs 198-199.  Applicant’s reliance on teachings of paragraphs 198-199 is therefore not persuasive because these paragraphs do not describe complex impedance measurement as disclosed in paragraph 200.  In citing to the paragraph 200 language “a real impedance may correspond to hydrogel layer moisture content, and an imaginary impedance may correspond to a capacitance within the electrode/release liner configuration”, applicant appears to be arguing that Lyster teaches real impedance is determined based on hydrogel layer moisture content, and an imaginary impedance is determined based on a capacitance within the electrode/release liner configuration.  The examiner submits that one of ordinary skill in the art would clearly understand that paragraph 200 does not teach such an approach.  To the contrary, Lyster uses a measured real impedance as a quantity representative of hydrogel layer moisture content and a measured complex impedance as a quantity representative of a capacitance within the electrode/release liner configuration – Lyster’s approach in paragraph 200 does not rely on a direct measurement of moisture content or capacitance.  Likewise, applicant’s further characterization of Lyster’s teachings in paragraph 200 (“In other words, the capacitance is measured as a function of temperature or moisture or the characteristics of the release liner”) finds no support in paragraph 200.  This passage of Lyster is 

	Lyster plainly states in paragraph 200 that a medical or measuring device may perform a complex impedance measurement upon electrodes of Fig. 20.  Lyster’s measurement of the complex impedance necessarily entails measuring a real impedance (resistance) and imaginary impedance (reactance).  One of ordinary skill in the art would clearly understand the term imaginary impedance/reactance to mean the imaginary component (± j, or ±90º phase angle) of impedance that appears in two forms, one as a capacitive reactance (XC) for a capacitor (C), and the other as inductive reactance (XL) for an inductor (L), with Xc= -j/(2πfC) and with XL= j2πfL, with f being the excitation frequency.  Reactance is a frequency-dependent quantity, and the examiner maintains that Lyster’s measurement of reactance at least suggests if not requires the application of an alternating voltage.  Applicant’s argument that “Lyster clearly explains how it determines resistance and reactance without any use of or disclosure of a signal generating device” is therefore not persuasive.



For the reasons set forth above, applicant arguments regarding prior art rejections are not persuasive and the rejection of claims 1, 5 and 9-19 under 35 U.S.C. 103 is maintained.
	
Examiner Comment
The examiner suggests replacing instances of the claim language “according to the preceding claim” with the actual claim number being referenced so as to preserve proper dependency in the event that the claims are renumbered.

Claim Objections
Claim 13 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Claim 14 is objected to under 37 CFR 1.75(c) by virtue of its dependence from claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0055478 to Lyster et al. (Lyster).

	Regarding claim 1, Lyster discloses testing device for checking at least one first medical electrode, characterised in that the testing device has:
at least one first measuring electrode (Lyster, e.g., Fig. 20 and paragraph 196, a first one of electrodes 150 mounted upon release liner 2000; also see Figs. 21A, 21B and paragraphs 203-204), which can be arranged relative to the first medical electrode to be checked (Lyster, e.g., Fig. 20 and paragraph 196, a second one of electrodes 150 mounted upon release liner 2000; also see Figs. 21A, 21B and paragraphs 203-204), in that the at least one first measuring electrode and the first medical electrode to be checked form a first capacitance (Lyster, e.g., Fig. 20 and paragraph 200, a medical or measuring device may alternatively or additionally perform a complex impedance measurement upon electrodes 150 mounted upon a release liner 2000 as shown in FIG. 20; a complex impedance may be characterized by a real impedance R (i.e., a resistance); and an imaginary impedance X (i.e., a reactance); when electrodes 150 are mounted upon a release liner 2000, a real impedance may correspond to hydrogel layer moisture content, and an imaginary impedance may correspond to a capacitance within the electrode/release liner configuration; also see Figs. 21A, 21B and paragraphs 203-204)
	a signal generating device, by way of which an alternating voltage can be generated, by means of which the first capacitance can be acted upon (Lyster, e.g., paragraph 200, Lyster’s medical/measuring device performs a complex impedance measurement upon electrodes 150, at least suggesting if not requiring the application of an alternating voltage in order to determine resistance and reactance; also see Figs. 21A, 21B and paragraphs 203-204); and
	an evaluation device, which is designed to determine at least one first test result in relation to the first capacitance from a measured impedance of an impedance caused in response to the first capacitance being acted upon by the alternating voltage (Lyster, e.g., paragraph 200, if the medical or measuring device determines that a temperature compensated real impedance value exceeds a given threshold value and/or falls outside an acceptable range, one or more electrode's hydrogel layers may have dried out to an extent that such electrodes 150 are no longer optimal or fit for use; also note that an imaginary impedance may correspond to a capacitance within the electrode/release liner configuration; in this regard, see paragraphs 198-199, if the capacitance value is above or below a predetermined or expected range, a short or open circuit condition may exist, possibly indicating a damaged or defective electrical path, possibly arising from a problem with an electrode 150, wiring, and/or a connector; accordingly, Lyster determines test results from a measured impedance (complex impedance) of an impedance caused in response to the first capacitance (the complex impedance is caused at least in part in response to the first capacitance); both the real and imaginary components of the complex impedance provide useful diagnostic information, e.g., real impedance provides diagnostic information about condition of hydrogel layers and complex impedance provides diagnostic information about problems arising from damaged or defective electrical path, wiring and/or a connector; also see Figs. 21A, 21B and paragraphs 203-204; as discussed above, Lyster’s medical/measuring device performs a complex impedance measurement upon electrodes 150, at least suggesting if not requiring the application of an alternating voltage in order to determine resistance and reactance; also see Figs. 21A, 21B and paragraphs 203-204).

curve of an impedance caused in response to the first capacitance, the examiner takes Official notice of the fact that impedance measurements at multiple frequencies for the purpose of determining complex impedance parameters was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  See, e.g., US 4,831,324, col. 2, lines 28-40; US 6,028,433, col. 14, lines 19-27; US 2010/0056880, paragraph 72, generating an alternating current of variable frequency by means of power source is advantageous, because it is 
possible to measure the complex impedance in this manner; US 2012/0016210, paragraph 60, it is possible to measure complex impedance by means of feeding in alternating current of variable frequency; US 2012/0019253, paragraph 11, in the process, the battery cell is excited via its contacts by a sinusoidal signal of variable frequency, and by measuring the current and voltage, the complex impedance of the battery cell is ascertained as a function of the frequency.  The prior art therefore included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the 

	Claim 5 recites the testing device according to claim 1, wherein the testing device is designed to jointly check at least one first medical electrode and a second medical electrode, and further has:
	at least one third measuring electrode, which can be arranged relative to the second medical electrode to be checked, in that the at least one third measuring electrode and the second medical electrode to be checked form a third capacitance, wherein
	the signal generating device is designed to generate an alternating voltage, by means of which the third capacitance can be acted upon; and
	the evaluation device, which is designed to determine at least one first test result in relation to the third capacitance from a measured impedance curve of an impedance caused due to the third capacitance in response to the alternating voltage generated by the signal generating device,
and is construed to have a scope that includes checking a second medical electrode in the same manner as set forth in claim 1 with respect to the first medical electrode, with the checking of the first and second medical electrodes being performed jointly, i.e., together at the same time.  One of ordinary skill in the art would understand that Lyster’s arrangement as applied to claim 1 is configured to check a second medical electrode after checking a first medical electrode, e.g., in the case that a first medical electrode has been used/expended, a second medical electrode would be connected in 

	Regarding claim 9, Lyster as applied to claim 5 as set forth above discloses wherein an application of the alternating voltage to at least one of the capacitances can be generated in such a way that the signal generating device acts upon the first and/or the second medical electrode to be checked (see Lyster as applied to claims 1 and 5; in Lyster’s arrangement the source of the alternating voltage is applied to the first/second electrodes in order to measure their respective complex impedances).

wherein the evaluation device is connected to the first and/or the second and/or the third and/or the fourth measuring electrode (see Lyster as applied to claim 9; in Lyster’s arrangement evaluation device, e.g., medical or measuring device performing a complex impedance measurement upon the electrodes 150, is necessarily coupled to the first and/or second electrodes).

	Regarding claim 11, Lyster as applied to at least claims 1, 5, 9 and 10 as set forth above at least suggests wherein the evaluation device has at least one analysis device which checks whether the measured impedance profile of an associated capacitance lies within a predetermined test window and, if this is the case, emits a positive test result corresponding to the respective capacitance (see Lyster as applied to claims 1, 5, 9 and 10; Lyster, e.g., paragraph 200, if the medical or measuring device determines that a temperature compensated real impedance value exceeds a given threshold value and/or falls outside an acceptable range, one or more electrode's hydrogel layers may have dried out to an extent that such electrodes 150 are no longer optimal or fit for use; the medical or measuring device may provide an indication of such; also see paragraph 199).

	Regarding claim 12, Lyster as applied to claim 11 as set forth above at least suggests wherein the evaluation device has an element which emits a positive overall test result for a measured electrode or a totality of all measured electrodes only when a positive test result exists for all measured capacitances (Lyster, e.g., paragraphs 242-246).

	In the case of only a first measurement electrode (e.g., claim 12 depending from claim 11 depending from claim 1), the indicator element of Lyster’s arrangement will provide an indication of electrode fitness for use if the capacitance indicates that the electrical path is in adequate, acceptable, or good condition.  Although Lyster is not relied upon as disclosing the use of an AND element as a part of this determination, the addition of an AND gate to Lyster’s decisional logic, with all inputs of the AND gate coupled together such that state of the AND gate output follows the state of the AND gate input would produce an entirely expected and predicted result.  For this reason, the use of an AND gate element to Lyster’s decisional logic does not carry patentable significance.

	In the case of a first and a second measurement electrode (e.g., claim 12 depending from claim 11 depending from claim 5 depending from claim 1), one of ordinary skill in the art would understand in view of Lyster’s teachings that an overall indication of electrode fitness should only be given only when both capacitances indicate that the corresponding electrical paths are in adequate, acceptable, or good condition.  In such cases, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Lyster such that Lyster’s evaluation device has an AND element which emits a positive overall test result for the totality of all the measured 

	Regarding claim 13, Lyster as applied to at least claims 1, 5, 9 , 10, 11 and 12 as set forth above discloses wherein the testing device has a receiving region, preferably in the form of a planar support surface, designed to receive at least one, preferably a plurality of, medical electrode(s) to be checked, wherein the measuring electrode(s) is/are arranged in the receiving region (see Lyster as applied to claims 1, 5, 9 , 10, 11 and 12; Lyster, e.g., Fig. 20 and paragraphs 196-197, receiving region in the form of first side of release layer 2010 of release liner 2000 designed to receive at least one medical electrode in the form of a first electrode 150, with the measuring electrode in the form of a second electrode 150 being arranged in the receiving region, e.g., on a second side of release layer 2010).

	Regarding claim 14, Lyster as applied to claim 13 as set forth above discloses wherein at least one opening is arranged in the receiving region (see Lyster as applied to claim 13 as set forth above, Lyster, e.g., Figs. 21A, 21B and paragraphs 203-204, opening 2122 formed in release layer 2110).  The claim language in order to apply a vacuum to the medical electrode(s) to be checked is regarded as setting forth an intended use and does clearly further structurally differentiate the opening.  This language therefore does not carry patentable weight.

wherein arranged preferably in a region of a receiving region for at least one electrode to be checked is at least one electrical connection element, preferably connected to the signal generating device, to which element at least one connector plug of a connecting cable leading to the medical electrode can be detachably connected (Lyster’s electrodes, e.g., defibrillator electrodes, each include a connecting cable/lead wire and corresponding connection plug/connector; see, e.g., paragraphs 9, 90, 100, Fig. 4 and paragraph 125, paragraph 199; the connection plug/connector is detachable connected to corresponding electrical connection element of AED device).  The language preferably in the region of a receiving region and preferably connected to the signal generating device sets forth preferred (optional) limitations and therefore does not carry patentable weight.

	Regarding claim 16, Lyster as applied to at least claims 1, 5, 9 and 10 as set forth above discloses wherein the measuring electrode on the one hand and the medical electrodes to be brought into contact with a skin of a patient on the other hand are different electrodes (Lyster, e.g., Fig. 20 and paragraph 196, a first one of electrodes 150 mounted upon release liner 2000 is regarded as the measuring electrode and a second one of electrodes 150 mounted upon release liner 2000 is regarded as the medical electrode; the second one of electrodes 150 will eventually be brought into contact with the skin of the patient; the first one of electrodes 150 will also eventually be brought into contact with the skin of the patient, but it is nonetheless a different electrode than the second one of electrodes 150).

	Claim 17 recites a method of use with a testing device, which is separate from a skin of a patient, for checking at least one medical electrode before it is applied to the skin of the patient, the method comprising:
	causing a capacitance to be formed using a measuring electrode and a medical electrode;
	generating an alternating voltage via a signal generating device;
	causing an impedance in response to the capacitance being acted upon by the alternating voltage;
	determining, via an evaluation device, a test result in relation to the capacitance from a measured impedance curve based on the impedance, to yield a determination; and
	thereafter, based on the determination, applying the at least one medical electrode to the skin of the patient,
and is rejected under 35 U.S.C. 103 for reasons analogous to those set forth above in connection with claim 1, recognizing that electrodes are checked while still attached to release liner and that the electrodes will be applied to the skin of a patient only if the electrodes are determined to be fit for use (see, e.g., paragraph 200).

	Regarding claim 18, Lyster as applied to claim 17 as set forth above discloses applying the alternating voltage from the signal generating device to the at least one medical electrode via a connecting cable(s) or a connector plug(s) (see Lyster, e.g., as applied to claim 17; also see paragraph 199).

	Regarding claim 19, Lyster as applied to claim 17 as set forth above discloses wherein the at least one medical electrode is located in a closed package (see Lyster, e.g., paragraph 2, 13, 88, 89).

	Claim 20 recites a testing device comprising:
	a measuring electrode;
	a medical electrode, wherein the measuring electrode and the medical electrode form a capacitor;
	a signal generating device the generates an alternating voltage to apply to the capacitor; and
	an evaluation device that determines a test result based on measuring an impedance curve of the capacitor when the alternating voltage is applied to the capacitor,
and is rejected under 35 U.S.C. 103 for reasons analogous to those set forth above in connection with claim 1.

Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 3-4 would be allowable by virtue of their dependence from claim 2, and claims 7-8 would be allowable by virtue of their dependence from claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Agilent Impedance Measurement Handbook - A guide to measurement technology and techniques, 4th ed., 2009, relates to impedance measurement; see, e.g., pages 1-1 to 1-2; 1-5.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL R MILLER/Primary Examiner, Art Unit 2863